DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. PGPub. 2013/0247117), hereinafter Yamada, in view of SUZUKI et al. (U.S. PGPub. 2009/0033488), hereinafter Suzuki. 

	Regarding claim 1, Yamada teaches A card reader device configured for authenticating an access card (Yamada, Paragraph [1147], see “mutual authentication between the recorder 2000 and the RF-ID card 2100 is performed…”), comprising:
	a power source module (Yamada, Paragraph [0719], see “The image capturing device 1 is an example of the communication device…the image capturing device 1 is implemented as a digital camera. For units used in capturing images, the image capturing device 1 includes a first power supply unit 101”, where “image capturing device 1” is being read as comprising a card reader);
	a wireless tag reader (Yamada, Paragraph [0760], see “communication between the medium (camera or card) and the RF-ID reader/writer 46 starts”, where “RF-ID reader” is being read as comprising a wireless tag reader);
	a switch module electrically connecting or disconnecting to the power source module and the wireless tag reader (Yamada, Paragraph [1748], see “The specific small power wireless communication device usually operates at a sleep mode in terms of power saving. At the sleep mode, a power source of the specific small power wireless communication device is switched ON or OFF at regular intervals”);
	
	wherein when the card reader device is idle, the switch module is turned off, the power source module does not supply power to the wireless tag reader (Yamada, Paragraph [0759], see “If the main power is OFF…it is determined in Step 150b whether or not activation setting of the RF-ID reader/writer for the  main power OFF is made. If the activation setting is made, then the RF-ID reader/writer 46 is turned ON in Step 150c and changed to be in a power saving mode in Step 150e”) (Yamada, Paragraph [0760], see “If it is detected that the RF-ID unit is in proximity of or contacts the antenna, then the RF-ID reader/writer 46 starts supplying power to the antenna of the medium…the ; and
	wherein when the sensor detects the change in the magnetic field, the sensor outputs a detection signal to turn on the switch module, and the power source module supplies power to the wireless tag reader (Yamada, Paragraph [0760], see “impedance or the like of an antenna unit is measured, or a nearby sensor is measured…If it is detected that the RF-ID unit is in proximity of or contacts the antenna, then the RF-ID reader/writer 46 starts supplying power to the antenna of the medium in Step 150h. In step 150k, in the medium, the second power supply unit is turned ON and thereby the second processing unit starts operating…communication between the medium (camera or card) and the RF-ID reader/writer 46 starts”). 
	Yamada does not teach the following limitation(s) as taught by Suzuki: a sensor electrically connecting to the switch module, and detecting a change in a magnetic field of the access card.
	(Suzuki, Paragraph [0024], see “FIG. 3 is a diagram illustrating an example of the relationship between the detection result of a magnetic field sensor and the switching of an electronic switch”) (Suzuki, Paragraph [0043], see “As shown in FIG. 1, the non-contact IC card 100 has a non-contact IC card section 111, an electronic switch 112, a loop antenna 113, a magnetic field sensor 114…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada, by implementing techniques for an information processing apparatus, comprising a sensor electrically connecting to the switch module, and detecting a change in a magnetic field of a card, disclosed of Suzuki.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising a sensor electrically connecting to the switch module, and detecting a change in a magnetic field of a card. This allows for the sensor to detect a change in a magnetic field of the access card, and respectively switch the card reader to an ON or OFF state in instances where the card-reader is idle, which ultimately saves power when the card reader is not being used (Suzuki, Paragraph [0024]). 

Regarding claim 11, Yamada teaches An access control system comprising (Yamada, Paragraph [0724], see “The server specific information 48 is used to access the image data”):

a card reader device comprising (Yamada, Paragraph [0949], see “and equipping the third memory 33 to a card reader of the TV 45 in order to view captured images…”):
	a power source module (Yamada, Paragraph [0719], see “The image capturing device 1 is an example of the communication device…the image capturing device 1 is implemented as a digital camera. For units used in capturing images, the image capturing device 1 includes a first power supply unit 101”, where “image capturing device 1” is being read as comprising a card reader);
	a wireless tag reader (Yamada, Paragraph [0760], see “communication between the medium (camera or card) and the RF-ID reader/writer 46 starts”, where “RF-ID reader” is being read as comprising a wireless tag reader);
	a switch module electrically connecting or disconnecting to the power source module and the wireless tag reader (Yamada, Paragraph [1748], see “The specific small power wireless communication device usually operates at a sleep mode in terms of power saving. At the sleep mode, a power source of the specific small power wireless communication device is switched ON or OFF at regular intervals”);
	
	wherein when the card reader device is idle, the switch module is turned off, the power source module does not supply power to the wireless tag reader (Yamada, Paragraph [0759], see “If the main power is OFF…it is determined in Step 150b whether or not activation setting of the RF-ID reader/writer for the  main power OFF is made. If the activation setting is made, then the RF-ID reader/writer 46 is turned ON in Step 150c and changed to be in a power saving mode in Step 150e”) (Yamada, Paragraph [0760], see “If it is detected that the RF-ID unit is in proximity of or contacts the antenna, then the RF-ID reader/writer 46 starts supplying power to the antenna of the medium…the second power supply unit is turned ON and ; and
		wherein when the sensor detects a change in the magnetic field, the sensor outputs a detection signal to turn on the switch module, and the power source module supplies power to the wireless tag reader (Yamada, Paragraph [0760], see “impedance or the like of an antenna unit is measured, or a nearby sensor is measured…If it is detected that the RF-ID unit is in proximity of or contacts the antenna, then the RF-ID reader/writer 46 starts supplying power to the antenna of the medium in Step 150h. In step 150k, in the medium, the second power supply unit is turned ON and thereby the second processing unit starts operating…communication between the medium (camera or card) and the RF-ID reader/writer 46 starts”). 
	Yamada does not teach the following limitation(s) as taught by Suzuki:  an access card comprising a magnetic object; 
	a sensor electrically connecting to the switch module, and detecting a change in a magnetic field of the access card.
	(Suzuki, Paragraph [0024], see “FIG. 3 is a diagram illustrating an example of the relationship between the detection result of a magnetic field sensor and the switching of an electronic switch”) (Suzuki, Paragraph [0033], see “there is provided an information processing apparatus (for example, a non-contact IC card 100 in FIG. 1) including: receiving means for receiving a magnetic field signal”) (Suzuki, Paragraph [0043], see “As shown in FIG. 1, the non-contact IC card 100 has a non-contact IC card section 111, an electronic switch 112, a loop antenna 113, a magnetic field sensor 114…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada, by implementing techniques for an information processing apparatus, comprising a sensor electrically connecting to the switch module, and detecting a change in a magnetic field of a card, disclosed of Suzuki.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising a sensor electrically connecting to the switch module, and detecting a change in a magnetic field of a card. This allows for the sensor to detect a change in a magnetic field of the access . 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Suzuki, in further view of Iwashima (U.S. PGPub. 2010/0193586).

	Regarding claim 2, Yamada as modified by Suzuki does not teach the following limitation(s) as taught by Iwashima: The card reader device of claim 1, wherein the power source module is disconnected from the wireless tag reader when the switch module is turned off, and the power source module does not supply power to the wireless tag reader; the power source module is electrically connected to the wireless tag reader when the switch module is turned on, and the power source module supplies power to the wireless tag reader. 
	(Iwashima, Paragraph [0077], see “the power supply control unit 604 stops the supply of power from the power supply unit 609 and the composite machine 100 is switched from an active state or a sleep state”) (Iwashima, Paragraph [0079], see “In any electrical device, when the card reader is not being used, the electrical device can be set to a sleep state, with the power supply from the power supply to the card reader via the USB connection in a disconnected state”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada and techniques disclosed of Suzuki, by implementing techniques for an electronic device having card reader, comprising the power source module being disconnected from the tag reader when the switch module is turned off, and vice versa, disclosed of Iwashima. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising the power source module being disconnected from the tag reader when the switch module is turned off, and vice versa. This allows for less processing power and battery consumption when the switch module is turned off and the wireless tag reader is not being utilized (Iwashima, Paragraph [0077]). 

Regarding claim 12, Yamada as modified by Suzuki does not teach the following limitation(s) as taught by Iwashima: The access control system of claim 11, wherein the power source module is disconnected from the wireless tag reader when the switch module is turned off, and the power source module does not supply power to the wireless tag reader; the power source module is electrically connected to the wireless tag reader when the switch module is turned on, and the power source module supplies power to the wireless tag reader.
	(Iwashima, Paragraph [0077], see “the power supply control unit 604 stops the supply of power from the power supply unit 609 and the composite machine 100 is switched from an active state or a sleep state”) (Iwashima, Paragraph [0079], see “In any electrical device, when the card reader is not being used, the electrical device can be set to a sleep state, with the power supply from the power supply to the card reader via the USB connection in a disconnected state”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada and techniques disclosed of Suzuki, by implementing techniques for an electronic device having card reader, comprising the power source module being disconnected from the tag reader when the switch module is turned off, and vice versa, disclosed of Iwashima. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising the power source module being disconnected from the tag reader when the switch module is turned off, and vice versa. This allows for less processing power and battery consumption when the switch module is turned off and the wireless tag reader is not being utilized (Iwashima, Paragraph [0077]). 



Claims 3-5, 7, 9-10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Suzuki, in further view of Iwashima, in further view of Yan et al. (U.S. PGPub. 2012/0025927), hereinafter Yan.

	Regarding claim 3, Yamada as modified by Suzuki and further modified by Iwashima do not teach the following limitation(s) as taught by Yan: The card reader device of claim 2, wherein the switch module is a digital switch, the switch module is turned off by a logic-low voltage, and the switch module is turned on by a logic-high voltage. 
	(Yan, Paragraph [0058], see “If one of these bits is a digital logic low level (zero volts) then its corresponding RF isolation switch circuit is turned off whereas if the bit is a digital low high level (2.1 volts) then its corresponding RF isolation switch circuit is turned on”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada, techniques disclosed of Suzuki, and techniques disclosed of Iwashima, by implementing techniques for an RF isolation switch circuit, comprising of the switch module being a digital switch, disclosed of Yan.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising of the switch module being a digital switch. Utilizing a digital switch allows for a more effective modular system installation, as well as cost and weight savings for reduced cabling runs and sizes (Yan, Paragraph [0058]). 

Regarding claim 4, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The card reader device of claim 3, further comprising an antenna module, the antenna module is electrically connected to the wireless tag reader; when the wireless tag reader receives the power supply from the power source module, the wireless tag reader transmits an radio frequency (RF) signal and receives a response of an identifier of the access card through the antenna module (Yamada, FIG. 1, see “1” which illustrates an entire system of an image capturing device, where the image capturing device is being read as comprising the card reader) (Yamada, Paragraph [0745], see “The second memory 52 further stores Unique Identification (UID) 75 of the RF-ID unit, camera ID 76, and the medium identification information 111…these pieces of information can be read by the TV 45 via the second antenna 21 to be used for identifying the camera or the user or authentication a device (apparatus)).

Regarding claim 5, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The card reader device of claim 4, wherein the sensor detects a magnetic object; when the magnetic object is close to the sensor, the sensor detects an increase in magnetic flux and outputs the detection signal, and the detection signal is a logic-high voltage signal (Yamada, Paragraph [1604], see “The mobile device O60 includes an antenna O61, a RF-ID reader/writer O62…a magnetic compass O88, a geomagnetic correction unit O89…”) (Yamada, Paragraph [1759], see “the proximity wireless communication in this embodiment is assumed to be (1) communication between a Radio Frequency Identification (RF-ID) tag and a reader/writer, which is performed by electromagnetic induction of 13.56 MHz band…”) (Yamada, Paragraph [3839], see “The geomagnetic sensor 103 detects a magnetic field strength in the local coordinate system, at predetermined time intervals…the geomagnetic sensor 103 detects a magnetic field strength in each of the X-axis direction, the Y-axis direction, and the Z-axis direction”).

Regarding claim 7, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The card reader device of claim 5, further comprising a processor, wherein the sensor and the wireless tag reader are electrically connected to the processor, and the processor determines the legality and validity of the response of the identifier of the access card received by the wireless tag reader (Yamada, FIG. 1, which depicts an entire system of an image capturing device, which includes a processor, sensor, and the wireless tag reader all connected electrically”) (Yamada, Paragraph [4662], see “The mobile terminal and the reference board 7161 authenticate each other as a valid terminal”) (Yamada, Paragraph [0745], see “The medium identification information 111 includes an identifier or the like indicating whether the medium or device embedded with the RF-ID unit is a camera, a camcorder, a post card, a card, or a mobile phone. The identifier enables the TV 45 to identify the medium or device”). 

Regarding claim 9, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The card reader device of claim 4, wherein the wireless tag reader is a radio frequency identification (RFID) reader, and the wireless tag reader receives the response of the identifier of the access card through RFID technology (Yamada, Paragraph [0745], see “The medium identification information 111 includes an identifier or the like indicating whether the medium or device embedded with the RF-ID unit is a camera, a camcorder, a post card, a card, or a mobile phone. The identifier enables the TV 45 to identify the medium or device”) (Yamada, Paragraph [1210], see “wherein the TVs 45 and 8001 respectively have RFID tag reader/writers and screen display units 110 and 8003”).

Regarding claim 10, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The card reader device of claim 7, wherein the processor is a microcontroller unit (MCU) (Yamada, Paragraph [4043], see “A controller 1020 is a control means for controlling the entire mobile terminal 5000…The controller 1020 may be implemented by a microcomputer and the like”).

Regarding claim 13, Yamada as modified by Suzuki and further modified by Iwashima do not teach the following limitation(s) as taught by Yan: The access control system of claim 12, wherein the switch module is a digital switch, the switch module is turned off by a logic-low voltage, and the switch module is turned on by a logic-high voltage.
	(Yan, Paragraph [0058], see “If one of these bits is a digital logic low level (zero volts) then its corresponding RF isolation switch circuit is turned off whereas if the bit is a digital low high level (2.1 volts) then its corresponding RF isolation switch circuit is turned on”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada, techniques disclosed of Suzuki, and techniques disclosed of Iwashima, by implementing techniques for an RF isolation switch circuit, comprising of the switch module being a digital switch, disclosed of Yan.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising of the switch module being a digital switch. Utilizing a digital switch allows for a more effective modular system installation, as well as cost and weight savings for reduced cabling runs and sizes (Yan, Paragraph [0058]). 

Regarding claim 14, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The access control system of claim 13, further comprising an antenna module, the antenna module is electrically connected to the wireless tag reader; when the wireless tag reader receives the power supply from the power source module, the wireless tag reader transmits an radio frequency (RF) signal and receives a response of an identifier of the access card through the antenna module (Yamada, FIG. 1, see “1” which illustrates an entire system of an image capturing device, where the image capturing device is being read as comprising the card reader) (Yamada, Paragraph [0745], see “The second memory 52 further stores Unique Identification (UID) 75 of the RF-ID unit, camera ID 76, and the medium identification information 111…these pieces of information can be read by the TV 45 via the second antenna 21 to be used for identifying the camera or the user or authentication a device (apparatus)).

Regarding claim 15, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The access control system of claim 14, wherein the sensor detects the magnetic object; when the magnetic object is close to the sensor, the sensor detects an increase in magnetic flux and outputs the detection signal, and the detection signal is a logic-high voltage signal (Yamada, Paragraph [1604], see “The mobile device O60 includes an antenna O61, a RF-ID reader/writer O62…a magnetic compass O88, a geomagnetic correction unit O89…”) (Yamada, Paragraph [1759], see “the proximity wireless communication in this embodiment is assumed to be (1) communication between a Radio Frequency Identification (RF-ID) tag and a reader/writer, which is performed by electromagnetic induction of 13.56 MHz band…”) (Yamada, Paragraph [3839], see “The geomagnetic sensor 103 detects a magnetic field strength in the local coordinate system, at predetermined time intervals…the geomagnetic sensor 103 detects a magnetic field strength in each of the X-axis direction, the Y-axis direction, and the Z-axis direction”).

Regarding claim 17, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The access control system of claim 15, further comprising a processor, wherein the sensor and the wireless tag reader are electrically connected to the processor, and the processor determines the legality and validity of the response of the identifier of the access card received by the wireless tag reader (Yamada, FIG. 1, which depicts an entire system of an image capturing device, which includes a processor, sensor, and the wireless tag reader all connected electrically”) (Yamada, Paragraph [4662], see “The mobile terminal and the reference board 7161 authenticate each other as a valid terminal”) (Yamada, Paragraph [0745], see “The medium identification information 111 includes an identifier or the like indicating whether the medium or device embedded with the RF-ID unit is a camera, a camcorder, a post card, a card, or a mobile phone. The identifier enables the TV 45 to identify the medium or device”).

Regarding claim 19, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The access control system of claim 14, wherein the wireless tag reader is a radio frequency identification (RFID) reader, and the wireless tag reader receives the response of the identifier of the access card through RFID technology (Yamada, Paragraph [0745], see “The medium identification information 111 includes an identifier or the like indicating whether the medium or device embedded with the RF-ID unit is a camera, a camcorder, a post card, a card, or a mobile phone. The identifier enables the TV 45 to identify the medium or device”) (Yamada, Paragraph [1210], see “wherein the TVs 45 and 8001 respectively have RFID tag reader/writers and screen display units 110 and 8003”).

Regarding claim 20, Yamada as modified by Suzuki and further modified by Iwashima and Yan teaches The access control system of claim 17, wherein the processor is a microcontroller unit (MCU) (Yamada, Paragraph [4043], see “A controller 1020 is a control means for controlling the entire mobile terminal 5000…The controller 1020 may be implemented by a microcomputer and the like”).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Suzuki, in further view of VALCARENGHI et al. (U.S. PGPub. 2015/0008997), hereinafter Valcarenghi. 

	Regarding claim 6, Yamada as modified by Suzuki do not teach the following limitation(s) as taught by Valcarenghi: The card reader device of claim 1, wherein the sensor is a hall sensor.
	(Valcarenghi, Paragraph [0014], see “The reader includes a certain number of Hall-effect sensors positioned so that, when the card is inserted into the reader, the relative magnets position themselves in front of respective Hall-effect sensors”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada, techniques disclosed of Suzuki, by implementing techniques for an apparatus for floor cleaning, comprising of the sensor being a hall sensor, disclosed of Valcarenghi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising of the sensor being a hall sensor. The benefits of utilizing a hall sensor include having a virtually unlimited life, highly reliable, high-speed operation, and the ability to work in a wide temperature range (Valcarenghi, Paragraph [0014]). 

Regarding claim 16, Yamada as modified by Suzuki do not teach the following limitation(s) as taught by Valcarenghi: The access control system of claim 11, wherein the sensor is a hall sensor.
	(Valcarenghi, Paragraph [0014], see “The reader includes a certain number of Hall-effect sensors positioned so that, when the card is inserted into the reader, the relative magnets position themselves in front of respective Hall-effect sensors”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a communication device, disclosed of Yamada, techniques disclosed of Suzuki, by implementing techniques for an apparatus for floor cleaning, comprising of the sensor being a hall sensor, disclosed of Valcarenghi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a power-saving card reader device and access control system using the device, comprising of the sensor being a hall sensor. The benefits of utilizing a hall sensor include having a virtually unlimited life, highly reliable, high-speed operation, and the ability to work in a wide temperature range (Valcarenghi, Paragraph [0014]). 



Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433